Title: To Benjamin Franklin from the Abbé André Morellet, [before 2 May 1781]
From: Morellet, abbé André
To: Franklin, Benjamin


[before May 2, 1781]
Madame Blondel francoise epouse du sr. Blondel residant à la nouvelle angletterre à Philadelphie negociant reclame en vertu  de sa dot et d’un acte passé devant notaire 800 l.t. de rente annuelle comme l’interet de sa dot. Elle n’a jamais rien recù de cette dette depuis six années que son mari a passé en amerique. Elle a entre les mains tous les documens et pieces necessaires à l’appui de sa demande. Elle sollicite la protection de Mr. Francklin pour se faire rendre justice. Elle desire surtout que mr. Franklin lui procure à philadelphie l’addresse d’une personne sure à qui on puisse confier ses titres et qui les fasse valoir auprès du tribunal auquel on pourra s’addresser. Madame la comtesse de Boufflers a addressè Made[Madame] Blondel à l’abbè Morellet en le chargeant de la présenter à Monsieur Franklin et l’abbè Morellet espere que Monsieur Franklin voudra bien dans cette occasion faire une bonne action de plus et lui donner aussi une marque de la bontè qu’il lui montre en toute occasion.
Ce mr. Blondel a demeurè quelque tems á Friderriksbourg associé avec mr. Pennet de nantes agent des Bostoniens.
